DETAILED ACTION

	
REASONS FOR ALLOWANCE

	Claims 2-31 are allowed over the prior art of record.

 	The following is an examiner's statement of reasons for allowance:
	In interpreting the claims, in light of the specification the Examiner finds the claimed invention to be patentably distinct from the prior art of record. 
	
	Block et al. (2005/0021751) teaches an apparatus, program product and method utilize cluster data port services within a cluster infrastructure to provide reliable and efficient communications between nodes in a clustered computer system. The cluster data port services present an abstracted transport service that encapsulates and manages the establishment of multiple connection paths between a source node, a target node and one or more backup nodes in such a manner that a cluster data port is effectively utilized as single data port from the perspective of a user program. (See Abstract).

	Fought et al. (6,074,427) teaches a system and method for simulating multiple clusters of independent computer nodes in a single machine. A cluster contains one or more computer nodes interconnected by a communications link. A user can simulate a cluster of n nodes by generating n user-level procedures where each user-level procedure represents the kernel of a respective node. An additional mechanism is provided which allows a user to exercise the operation of any intended function in any of the nodes in any of the clusters. (See Abstract).

	Singh (8,601,101) teaches a system and method for each node in a cluster including a peer-to-peer communication channel compiling and maintaining its own cluster membership are disclosed. In one embodiment, each cluster node may be coupled to every other node and commonly-accessible storage through a network. When a node starts up and attempts to join the cluster, it may access cluster information data stored in the commonly-accessible storage. This information may include a list of all nodes that are potential cluster members. Based on the cluster membership information, the joining node may request a peer-to-peer connection with each potential cluster member. When such a request results in establishment of a connection, the joining node may add the name of the target node to its cluster membership list. Likewise, when a member node grants a connection to a node, it may add the joining node to its cluster membership list. (See Abstract).


	However, the prior art of records fail to teach or suggest individually or in combination as set forth in independent claims 2 filed on 08/04/2021. Claims 3-31 are also allowed for the same reasons.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERMON ASRES/Primary Examiner, Art Unit 2449